DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The restriction requirement has been withdrawn in view of the parent having been searched as a whole, and the similarities between the two applications being noted.  
Claims 1-21 are currently pending in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 8-10, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukushima et al (5639552).
Fukushima teaches a component capable of use as an insulated exhaust component, the component comprising:
a hollow tubular member (Detail 43);
an insulating sleeve (Figure 12, Detail 40) positioned around at least a portion of the hollow tubular member, wherein the sleeve comprises first and second portions (top and bottom), 
wherein the insulating sleeve is configured to form a rigid, heat resistant, and nonflammable cover for at least the portion of the hollow tubular member when the sleeve is heated to a predetermined temperature (Column 4, lines 59-63).
In regards to Claim 2, Fukushima teaches the sleeve reinforcing fibers are made from at least one selected from the group consisting of glass, carbon, basalt, aramid and metal (Column 3, lines 13-14).
In regards to Claim 3, Fukushima teaches the heat curable material comprises at least one selected from the group consisting of Poly(p-phenylene sulfide), Polyetherimide, Polyether ether ketone, Polysulfone, Polyphthalamide, nylon, polyester and polypropylene (Column 3, lines 14-17).
In regards to Claims 8 and 9, Fukushima would have to operate at a predetermined operating temperature lower than the melting point of the heat curable material.  Otherwise the heat-curable material would be compromised, rendering the device inoperable.  The materials taught by Fukushima have a melting point of at least 250°F.
Fukushima also teaches a method of manufacturing an insulated exhaust component, the method comprising the steps of:
providing a hollow tubular member (Figure 12, Detail 43);
forming a rigid, heat resistant, and non-flammable cover (Figure 12) positioned around at least a portion of the hollow tubular member, wherein forming the cover further comprises:
providing an insulating sleeve (Detail 40) positioned around at least a portion of the hollow tubular member, wherein the sleeve comprises first and second portions (top and bottom), 
cutting the insulating sleeve into a desired shape (Figure 112 shows a cut length);
wrapping and covering at least the portion of the hollow tubular member with the insulating sleeve (Figure 12);
heating the hollow tubular member wrapped in the insulating sleeve to a predetermined temperature (Column 4, lines 59-63); and
allowing the hollow tubular member and the insulating sleeve to cool (Column 3, line 63) so that the insulating sleeve hardens maintains its shape about the hollow tubular member to form the rigid, heat resistant, and non-flammable cover (cover would be stiffer, able to resist heat, and the materials are non-flammable).
In regards to Claim 12, Fukushima teaches the sleeve reinforcing fibers are made from at least one selected from the group consisting of glass, carbon, basalt, aramid and metal (Column 3, lines 13-14).
In regards to Claim 13, Fukushima teaches the heat curable material comprises at least one selected from the group consisting of Poly(p-phenylene sulfide), Polyetherimide, Polyether ether ketone, Polysulfone, Polyphthalamide, nylon, polyester and polypropylene (Column 3, lines 14-17).
In regards to Claim 14, Fukushima teaches multiple layers of the insulating sleeves are used to wrap and cover the hollow tubular member (Figure 14).
In regards to Claim 15, Fukushima would have to operate at a predetermined operating temperature lower than the melting point of the heat curable material.  Otherwise the heat-curable material would be compromised, rendering the device inoperable.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima in view of Chien et al (20070049148).
While Fukushima essentially teaches the invention as detailed, it fails to specifically teach forming components from knitted fabrics rather than woven fabrics.  Chien, however, teaches that this is already well known in the art (Claim 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a knit fabric rather than a woven fabric, so as to provide a fabric without a seam.  A woven fabric would require a seam, which would have to be sewn.  The ordinarily skilled artisan, presented with the two options, would be more than capable of deciding which fabric structure to choose without undue experimentation.  The knit structure would provide the same basic function of being in a fabric form for positioning around the hollow tubular member, but with the added benefit of not requiring a seam.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,293,544. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same insulated exhaust component, with the claims aligned as follows:
Claim 1 aligns with Claim 1 of the ‘544 patent
Claim 2 aligns with Claim 2 of the ‘544 patent
Claim 3 aligns with Claim 3 of the ‘544 patent
Claim 4 aligns with Claim 4 of the ‘544 patent
Claim 5 aligns with Claim 5 of the ‘544 patent
Claim 6 aligns with Claim 6 of the ‘544 patent
Claim 7 aligns with Claim 7 of the ‘544 patent
Claim 8 aligns with Claim 8 of the ‘544 patent
Claim 9 aligns with Claim 9 of the ‘544 patent
Claim 10 aligns with Claim 10 of the ‘544 patent
Claim 11 aligns with Claim 11 of the ‘544 patent
Claim 12 aligns with Claim 12 of the ‘544 patent
Claim 13 aligns with Claim 13 of the ‘544 patent
Claim 14 aligns with Claim 14 of the ‘544 patent
Claim 15 aligns with Claim 15 of the ‘544 patent
Claim 16 aligns with Claim 16 of the ‘544 patent
Claim 17 aligns with Claim 17 of the ‘544 patent
Claim 18 aligns with Claim 18 of the ‘544 patent

Claim 20 aligns with Claim 20 of the ‘544 patent
Claim 21 aligns with Claim 21 of the ‘544 patent.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-23 of U.S. Patent No. 9,388,515. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same insulated exhaust component, with the claims aligned as follows:
Claims 1, 4, and 9 align with Claim 1 of the ‘515 patent
Claim 2 aligns with Claim 2 of the ‘515 patent
Claim 3 aligns with Claim 3 of the ‘515 patent
Claim 5 aligns with Claim 4 of the ‘515 patent
Claim 6 aligns with Claim 9 of the ‘515 patent
Claim 7 aligns with Claim 10 of the ‘515 patent
Claim 8 aligns with Claim 21 of the ‘515 patent
Claim 10 aligns with Claim 11 of the ‘515 patent
Claim 11 aligns with Claim 12 of the ‘515 patent
Claim 12 aligns with Claim 13 of the ‘515 patent
Claim 13 aligns with Claim 14 of the ‘515 patent
Claim 14 aligns with Claim 15 of the ‘515 patent
Claim 15 aligns with Claim 22 of the ‘515 patent
Claim 16 aligns with Claim 16 of the ‘515 patent
Claim 17 aligns with Claim 17 of the ‘515 patent

Claim 19 aligns with Claim 19 of the ‘515 patent
Claim 20 aligns with Claim 20 of the ‘515 patent
Claim 21 aligns with Claim 23 of the ‘515 patent.
Claims 1-4 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 9,976,687. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same insulated exhaust component, with the claims aligned as follows:
Claims 1, 2, 4, and 7 align with Claims 1 and 3 of the ‘687 patent, with the hollow tubular member being aligned with the inner layer comprising a braided fabric
	Claim 3 aligns with Claim 4 of the ‘687 patent
	Claims 8 and 9 are obvious since the component cannot be used at an operating temperature higher than the melting point of the heat curable material, and the materials possess melting points of at least 250°F.
Claims 1-4, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,295,109. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same insulated exhaust component, with the claims aligned as follows:
Claim 1 aligns with Claim 1 of the ‘109 patent, with the hollow tubular member being aligned with the inner layer comprising a first fabric…forming a sleeve
Claims 2 and 4 align with Claim 3 of the ‘109 patent

Claims 8 and 9 are obvious since the component cannot be used at an operating temperature higher than the melting point of the heat curable material, and the materials possess melting points of at least 250°F.
Claims 1-4, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 10,591,104. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same insulated exhaust component, with the claims aligned as follows:
Claim 1 aligns with Claim 1 of the ‘104 patent, with the hollow tubular member being aligned with the inner layer comprising a first fabric…forming a sleeve
Claims 2 and 4 align with Claim 3 of the ‘104 patent
Claim 3 aligns with Claim 4 of the ‘104 patent
Claims 8 and 9 are obvious since the component cannot be used at an operating temperature higher than the melting point of the heat curable material, and the materials possess melting points of at least 250°F.
Claims 1-4, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/818395 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same insulated exhaust component, with the claims aligned as follows:
the hollow tubular member being aligned with the inner layer comprising fibers…configured to be positioned around an outer surface of a section of the exhaust pipe
Claim 3 aligns with Claim 4 of the ‘395 application
Claims 8 and 9 are obvious since the component cannot be used at an operating temperature higher than the melting point of the heat curable material, and the materials possess melting points of at least 250°F.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, prior art such as Bruner et al (5795835) and Quigley et al (5556677) teach similar structures to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732